Exhibit Contact: For financial analysts – Joe Bergstein, 610-774-5609 For news media – George Biechler, 610-774-5997 PPL’s presentation to be webcast from Lehman Brothers Conference on Sept. 3 ALLENTOWN, Pa. (August 26, 2008) James H. Miller, chairman, president and chief executive officer of PPL Corporation (NYSE: PPL), will discuss the company’s corporate strategy and general business outlook with investors and financial analysts on Wednesday, Sept. 3, at the Lehman Brothers CEO Energy/Power Conference in New York. Miller’s presentation will be available via a live webcast at 11:45 a.m. EDT that day.
